DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous office action dated 10 December 2020 is vacated and the response period is reset for the applicant in light of the present action. Applicant’s arguments dated 15 July 2020 have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Splett et al. (US 2018/0085588).  Splett discloses an intracardiac ventricular pacemaker, comprising: a pulse generator configured to generate and deliver pacing pulses to a ventricle of a patient's heart via electrodes coupled to the pacemaker (e.g. Fig. 3; ¶¶ 47); a motion sensor configured to produce a motion signal (e.g. Fig. 4; ¶¶ 29-30, 41, 47, 64, etc.); a control circuit coupled to the motion sensor and the pulse generator (e.g. ¶¶ 47); and a housing wholly implantable within a ventricular chamber of the patient's heart and enclosing the pulse generator, the motion sensor and the control circuit (e.g. #14 as shown in Fig. 1); the control circuit being configured to: identify a ventricular systolic event, detect a ventricular passive filling event signal from the motion signal, and determine a time interval from the ventricular systolic event to the ventricular passive filling event (e.g. ¶¶ 30, 64, etc.); establish a minimum pacing interval based on . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hintz (US 2012/0095521) in view of An et al. (US 2018/0021582).  Hintz discloses an intracardiac ventricular pacemaker, comprising: a pulse generator configured to generate and deliver pacing pulses to a ventricle of a patient's heart via electrodes coupled to the pacemaker (e.g. ¶¶ 40-42); a motion sensor configured to produce a motion signal (e.g. Fig. 3, #87); a control circuit coupled to the motion sensor and the pulse generator (e.g. Fig. 1, #24); and a housing wholly implantable within a ventricular chamber of the patient's heart and enclosing the pulse generator, the motion sensor and the control circuit (e.g. Fig. 1, #16A); the control circuit being configured to: identify a ventricular systolic event, detect a ventricular passive filling event signal from the motion signal, and determine a time interval from the ventricular systolic event to the ventricular active filling event (e.g. ¶¶ 62, 41, 88, etc.); establish a minimum pacing interval based on the time interval; determine a sensor indicated pacing rate interval (e.g. ¶¶ 65-72); compare the sensor indicated pacing rate interval to the minimum pacing interval; and control the pulse generator to deliver a ventricular pacing pulse at the minimum pacing interval in response to the sensor indicated pacing rate interval being less than the minimum pacing interval (e.g. ¶¶ 87-88).  Hintz detects a ventricular filling event, but fails to disclose detecting a ventricular passive filling event as claimed.  In the same field of endeavor, An discloses the detection of a ventricular passive filling event signal from a motion or accelerometer signal, in order to determine the most effective pacing timing and parameters based on the ventricular requirements in a particular posture .
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer et al. (US 2016/0129263) in view of An et al. (US 2018/0021582).  Demmer discloses an intracardiac ventricular pacemaker, comprising: a pulse generator configured to generate and deliver pacing pulses to a ventricle of a patient's heart via electrodes coupled to the pacemaker (e.g. Fig. 1; Fig. 4, #44); a motion sensor configured to produce a motion signal (e.g. Fig. 4, #48; ¶¶ 74); a control circuit coupled to the motion sensor and the pulse generator (e.g. Fig. 4, #40); and a housing wholly implantable within a ventricular chamber of the patient's heart and enclosing the pulse generator, the motion sensor and the control circuit (e.g. as shown in Fig. 2); the control circuit being configured to: identify a ventricular systolic event, detect a ventricular active filling event signal from the motion signal, and determine a time interval from the ventricular systolic event to the ventricular passive filling event (e.g. ¶¶ 62); establish a minimum pacing interval based on the time interval; determine a sensor indicated pacing rate interval (e.g. ¶¶ 121); compare the sensor indicated pacing rate interval to the minimum pacing interval; and control the pulse generator to deliver a ventricular pacing pulse at the minimum pacing interval in response to the sensor indicated pacing rate interval being less than the minimum pacing interval (e.g. ¶¶ 88). In the same field of endeavor, An discloses the detection of a ventricular passive filling event signal from .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792